DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 10/3/2022.
Claims 1-20 are pending. Claims 1, 13, 20 have been amended. Claim 7, 8, 15  have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 9, 13, 14, 16, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abadie et al. (US-20160130916-A1, hereinafter Abadie), in view of Lim et al. (US-20020072883-A1, hereinafter Lim), further in view of Wilson et al. (US-20110112802-A1, hereinafter Wilson) and Walker et al. (US 20110259599 A1, hereinafter Walker)


Regarding Claim 13, Abadie teaches an apparatus for processing sensor data associated with a formation, comprising (Abadie, Fig. 1, Element 10 Data processing system; Paragraph [0064], modeling the subsurface is one feature of petro-technical module 32. Such modeling may be based upon sensor data that is collected from one or more sensors that are positioned in a wellbore):
 a non-transitory storage medium (Abadie, Paragraph [0033], computer readable media may include computer readable storage media and communication media. Computer readable storage media is non-transitory in nature); and
 at least one processor coupled to the non-transitory storage medium (Abadie, Paragraph [0028], any cache memory in a microprocessor or processing core, as well as any storage capacity used as a virtual memory, e.g., as stored on a mass storage device 20 or on another computer coupled to a computer 12) , 
wherein the at least one processor executes one or more instructions stored on the non-transitory storage medium to (Abadie, Paragraph [0010], an apparatus with at least one processing unit and program code configured upon execution by the at least one processing unit to perform any of the aforementioned methods):
 obtain the sensor data relating to one or more measurement values of the formation proximate to a wellbore (Abadie, Paragraph [0040], [0067], sensor is positioned in one or more locations in the drilling tools and/or at rig 128 to measure drilling parameters. utilize a buffer that is defined relative to the trajectory of a length of a wellbore to generate a work zone that is limited to a region of a subsurface formation that is proximate to the length of the wellbore, and that has associated sensor data collected by one or more sensors that are placed in the wellbore);
 divide the sensor data into a plurality of voxels in a three-dimensional environment, each voxel corresponding to a location in the formation surrounding the wellbore (Abadie, Paragraph [0005], [0064], modeling may be based upon sensor data that is collected from one or more sensors that are positioned in a wellbore; The properties or attributes represented by these measurements may be determined for each earth volume <read on plurality of voxels>, also referred to herein as a layer; sensor data collected along a wellbore extending through the subsurface formation by determining a buffer along a length of the wellbore, the buffer defined by a closed curve surrounding the length of the wellbore,);
 receive a selection of a first point in the three-dimensional environment corresponding to a first position along a length of the wellbore (Abadie, Paragraph [0088], one or more points in one or more polygons defined in the work zone may be added, moved, deleted or otherwise modified in response to user input to modify, merge and/or split polygons and their associated layers within the polygonal work zone [0024], FIGS. 15 and 16 illustrate the creation of multiple polygonal work zones at different positions along a wellbore);
 receive a selection of a first two-dimensional shape in the three-dimensional environment (Abadie, Paragraph [0007], the first and second layers are respectively defined by first <read on first two-dimensional shape> and second polygons partitioned from the polygon for the work zone))
[[, the first two-dimensional shape intersecting the first point ]];  receive a selection of a second point within the three-dimensional environment corresponding to a second position different from the first position along the length of the wellbore (Abadie, Paragraph [0085], by adding multiple base polygons (polygonal work zones) at different positions along the wellbore trajectory); [[ receive a selection of a second two-dimensional shape that intersects the second point ]]  generate a three-dimensional volume containing a subset of the plurality of voxels of sensor data associated with a portion of the formation surrounding the wellbore, the three-dimensional volume being bound at least by the first point and the first two-dimensional shape at a first end and by the second point and the second two-dimensional shape at a second end opposite the first end (Abadie, Paragraph [0007], the first boundary is defined by a plurality of points, and visualizing the first boundary includes visualizing the plurality of points defining the first boundary in the work zone;  the first and second layers are respectively defined by first and second polygons <read on first two-dimensional shape> partitioned from the polygon for the work zone [0064], each earth volume <read on three-dimensional volume>, also referred to herein as a layer; [0085], It may also be useful in some embodiments to work on multiple distinct work zones around a well bore trajectory, e.g., by adding multiple base polygons (polygonal work zones) at different positions along the wellbore trajectory; [0078], Work zone 400 surrounds a length of wellbore and extends a predetermined distance from the wellbore in a generally transverse direction W relative to the trajectory)
[[ and render the generated three-dimensional volume for display as an output on a display, ]] wherein the three-dimensional volume displays the sensor data associated with the portion of the formation surrounding the wellbore (Abadie, Paragraph [0005], [0077], a local geometry modeling workflow relies in part on a visualization of a work zone displayed on a computer display, e.g., polygonal work zone. the buffer defined by a closed curve surrounding the length of the wellbore, generating a work zone from the determined buffer for display on a computer display).
	However, Abadie does not explicitly disclose [[ receive a selection of a first two-dimensional shape m the three-dimensional environment, ]] the first two-dimensional shape intersecting the first point; … render the generated three-dimensional volume for display as an output on a display, [[ wherein the three-dimensional volume displays the sensor data associated with the portion of the formation surrounding the wellbore. ]]
But Lim teaches divide the sensor data into a plurality of voxels in a three-dimensional environment, each voxel corresponding to a location in the formation surrounding the wellbore (Lim, Paragraph [0016], accurately model the volume <read on plurality of voxels> defined by the well bore surface  [0004], process of dividing the region into sub-regions may be referred to as discretization, or mesh generation. The region is represented by functions defined over each element.   [0043], In a three-dimensional element, each of the two-dimensional surfaces that bound the volume of the element is a face of that element)
receive a selection of a second point within the three-dimensional environment corresponding to a second position different from the first position along the length of the wellbore (Lim, Paragraph [0068], The first step is to place a node at point 93. Based on this node, two new elements are created. a node is placed at point 94 <read on second point>. Using this new node, element 101 is broken down into two new elements, The common face of elements 103 and 104 which lies between points 91, 93 and 94 forms another facet of the modeled surface [0015], generate a mesh along the well bore path to model the well bore itself)
the first two-dimensional shape intersecting the first point (Lim, Paragraph [0064], . The first step in subdividing element 41 is to select one of the points of intersection and to locate a node at that point). [[ receive a selection of a second two-dimensional shape that intersects the second point; ]] generate a three-dimensional volume containing a subset of the plurality of voxels of sensor data associated with a portion of the formation surrounding the wellbore, the three- dimensional volume being bound at least by the first point and the first two-dimensional shape at a first end and by the second point at a second end opposite the first end (Lim, Paragraph [0038], The present method is employed in the generation of multidimensional finite element models. It should be noted that, while the examples described below include only 2- and three-dimensional meshes, the method is generally applicable in n dimensions. [0043], In a three-dimensional element, each of the two-dimensional surfaces that bound the volume of the element is a face of that element).
Lim and Abadie are analogous since both of them are dealing with wellbore simulation. Abadie provided a way of creating simulation of wellbore to display 3D volume data by tracking the path of multiple selected points connected. Lim provided a way of tracking two dimension surfaces which are created the multiple points in order to creating 3D volume data to display in the wellbore simulation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate 2D surface taught by Lim into modified invention of Abadie such that when creating the wellbore simulation, system will be able to use 2D surface to create more precise 3D volume for user to see in the simulation.
However, the combination does not explicitly disclose render the generated three-dimensional volume for display as an output on a display, [[ wherein the three-dimensional volume displays the sensor data associated with the portion of the formation surrounding the wellbore. ]]
But Wilson teaches render the generated three-dimensional volume for display as an output on a display (Wilson, Paragraph [0042], Marking these boundaries is done by interpreters when interpreting seismic volumes by drawing lines on a seismic section. Each line represents the presence of an interpreted surface at that location. An interpretation project typically generates several dozen and sometimes hundreds of horizons. Horizons may be rendered using different colors so that they stand out in a 3D visualization of data. [0010], graphics processor for creating a computer rendered visual model of a well, and optionally a drill string, based on data sets of depth-varying and/or time-varying parameters of the well. The model is then displayed on a graphics display), 
wherein the three-dimensional volume displays the sensor data associated with the portion of the formation surrounding the wellbore (Wilson, Paragraph [0025], a 3D graph showing a representation of well log data displayed as a plurality of cylinders rendered along a well bore according to an exemplary embodiment of the present techniques; [0010], a visualization system for a wellbore environment. selection of the time-varying data to be displayed. Simulated, real, or a combination of simulated and real wellbore data)
Wilson and Abadie are analogous since both of them are dealing with wellbore simulation. Abadie provided a way of creating simulation of wellbore to display 3D volume data by tracking the path of multiple selected points connected.
Wilson provided a way of rendering and visualize 3D volume in the wellbore simulation after data is created. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate rendering and displaying in wellbore simulation taught by Wilson into modified invention of Abadie such that when creating the wellbore simulation, system will be able to rendering and display the 3D volume data in the wellbore simulation environment which increase the functionality of the system.
However, the combination does not explicitly disclose receive a selection of a second two-dimensional shape that intersects the second point; [[ generate a three-dimensional volume containing a subset of the plurality of voxels of sensor data associated with a portion of the formation surrounding the wellbore, the three-dimensional volume being bound at least by the first point and the first two-dimensional shape at a first end and 
by the second point ]]  and the second two-dimensional shape [[ at a second end opposite the first end. ]]
But Walker teaches receive a selection of a second two-dimensional shape that intersects the second point (Walker, Paragraph [0008], The graph 100, which may provide a visualization of 3D data for a structured grid or an unstructured grid, shows a first cross-section 102, a second cross-section 104 <read on second 2D shape>, [0012], The projected planes intersect the 3D volume data set and the data located at the intersection may be selectively viewed. The polyline may be edited or varied by editing or varying the control points <read on second point> which define the polyline);
generate a three-dimensional volume containing a subset of the plurality of voxels of [[ sensor ]] data associated with a portion of the formation surrounding the [[ wellbore ]], the three-dimensional volume being bound at least by the first point and the first two-dimensional shape at a first end and by the second point and the second two-dimensional shape at a second end opposite the first end (Walker,Paragraph [0074], the term "voxel" refers to the smallest data point in a 3D volumetric object. Each voxel has unique set of coordinates and contains one or more data values that represent the properties at that location. Each voxel represents a discrete sampling of a 3D space. [0016], (1) building a boundary enclosing one or more fault intersection lines on the horizon, and building a triangulation that absorbs the boundary and the faults; [0008], The graph 100, which may provide a visualization of 3D data for a structured grid or an unstructured grid, shows a first cross-section 102 <read on first end>, a second cross-section 104 <read on second end>;  [0011], FIG. 2, which is a 3D graph 200 of a subsurface region showing an arbitrary vertical cross-section defined by a polyline having two segments; it is noted the cross section 102 and 104 are different planes each with 2D shape on the plane)
Walker and Abadie are analogous since both of them are dealing with wellbore simulation. Abadie provided a way of creating simulation of wellbore to display 3D volume data by tracking the path of multiple selected points connected.
Walker provided a way of using multiple cross section planes to define interested region for rendering. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate cross section planes to define rendering region taught by Walker into modified invention of Abadie such that when creating the wellbore simulation, system will be able to use cross section line easily to define and identify interested region for rendering which increase the flexibility for rendering the 3D volume data.

Regarding Claim 14, the combination of Abadie, Lim, Wilson and Walker teaches the invention in Claim 13. 
The combination further teaches wherein the at least one processor is configured to: display a track image representing the wellbore on the display prior to receiving the selections of the first point and the second point, wherein the first point and the second point are points along the track image (Abadie, Paragraph [0028], a central processing unit (CPU) 14 including at least one hardware-based processor or processing core; [0005],Consistent with one aspect of the invention, a method may model a subsurface formation using sensor data collected along a wellbore extending through the subsurface formation by determining a buffer along a length of the wellbore, the buffer defined by a closed curve surrounding the length of the wellbore, generating a work zone from the determined buffer for display on a computer display [0007], , the first and second layers are respectively defined by first and second polygons partitioned from the polygon for the work zone, and the plurality of points in the first boundary are shared by the first and second polygons [0043], the wellbore is drilled according to a drilling plan that is established prior to drilling [0084]-[0085], one or more points defining a layer may be shared with a base polygon defining a polygonal work zone such that an edge of the polygon defining a layer may similarly extend along an edge of the polygonal work zone. by adding multiple base polygons (polygonal work zones) at different positions along the wellbore trajectory).

Regarding Claim 16, the combination of Abadie, Lim, Wilson and Walker teaches the invention in Claim 13.
The combination further teaches wherein the at least one processor is configured to: filter the sensor data in the subset of the plurality of voxels as a function of one or more measurement values associated with the sensor data or a range of measurement values associated with the sensor data (Abadie, Paragraph [0038], The drilling mud may be filtered and returned to the mud pit. A circulating system may be used for storing, controlling, or filtering the flowing drilling muds. Paragraph [0007], updating the first and second polygons defining the first and second layers in response to user input that deletes a first point among the plurality of points. In some embodiments, updating the first and second polygons in response to user input that deletes the first point includes merging the first and second polygons and thereby merging the first and second layers);  [[ and render the generated three-dimensional volume for display, ]] wherein the three-dimensional volume displays the filtered sensor data (Abadie, Paragraph [0005], [0077], a local geometry modeling workflow relies in part on a visualization of a work zone displayed on a computer display, e.g., polygonal work zone. the buffer defined by a closed curve surrounding the length of the wellbore, generating a work zone from the determined buffer for display on a computer display.
Abadie does not explicitly disclose but Wilson teaches but Wilson teaches render the generated three-dimensional volume for display (Wilson, Paragraph [0042], [0048], Marking these boundaries is done by interpreters when interpreting seismic volumes by drawing lines on a seismic section. Each line represents the presence of an interpreted surface at that location. An interpretation project typically generates several dozen and sometimes hundreds of horizons. Horizons may be rendered using different colors so that they stand out in a 3D visualization of data. application, discussions using the "updating" refer to the action and processes of a computer system [0010], graphics processor for creating a computer rendered visual model of a well, and optionally a drill string, based on data sets of depth-varying and/or time-varying parameters of the well. The model is then displayed on a graphics display), 
As explained in rejection of claim 13, the obviousness for combining of rendering image of Wilson into Abadie is provided above.

Regarding Claim 18, the combination of Abadie, Lim, Wilson and Walker teaches the invention in Claim 13.
The combination further teaches wherein the at least one processor is configured to (Abadie, Paragraph [0028], client computers, each including a central processing unit (CPU) 14 including at least one hardware-based processor or processing core):
receive a selection to move the first point or the second point within the three- dimensional environment to a location corresponding to a third position along the length of the wellbore (Abadie, Paragraph [0007], defining the first and second layers in response to user input that moves a first point among the plurality of points. [0081], By dragging points A and C to the positions A′ and C′ in FIG. 13B (e.g., using a mouse), a new layer may be created, effectively resizing base polygon P1 and creating a new polygon P2. It will be appreciated that in some embodiments, where no layers have been created, splitting the base polygon 430 may result in the creation of two new layers);
 in response to the selection to move the first point or the second point, update the three- dimensional volume to contain a second subset of the plurality of voxels of sensor data, the updated three-dimensional volume bounded by the moved first or second points (Abadie, Paragraph [0007], updating the first and second polygons defining the first and second layers in response to user input that deletes a first point among the plurality of points. In some embodiments, updating the first and second polygons in response to user input that deletes the first point includes merging the first and second polygons and thereby merging the first and second layers);
 and render the updated three-dimensional volume for display as an output on the display (Abadie, Paragraph [0077], a local geometry modeling workflow relies in part on a visualization of a work zone displayed on a computer display).
Abadie does not explicitly disclose render the three-dimensional volume.
However, Wilson teaches but Wilson teaches render the updated three-dimensional volume for display as an output on the display (Wilson, Paragraph [0042], [0048], Marking these boundaries is done by interpreters when interpreting seismic volumes by drawing lines on a seismic section. Each line represents the presence of an interpreted surface at that location. An interpretation project typically generates several dozen and sometimes hundreds of horizons. Horizons may be rendered using different colors so that they stand out in a 3D visualization of data. application, discussions using the "updating" refer to the action and processes of a computer system [0010], graphics processor for creating a computer rendered visual model of a well, and optionally a drill string, based on data sets of depth-varying and/or time-varying parameters of the well. The model is then displayed on a graphics display), 
As explained in rejection of claim 13, the obviousness for combining of rendering image of Wilson into Abadie is provided above.


Regarding Claim 19, the combination of Abadie, Lim, Wilson and Walker teaches the invention in Claim 13.
The combination further teaches wherein the at least one processor is configured to:  receive a selection to adjust a shape of the first two-dimensional shape within the three-dimensional environment (Abadie, Paragraph [0080], attributes representative of collected sensor data may also be displayed within the polygonal work zone to aid a user in interpreting the sensor data and identifying and/or adjusting the boundaries between layers); in response to the selection to adjust the shape of the first two-dimensional shape, update the three-dimensional volume containing a second subset of the plurality of voxels of sensor data, the updated three-dimensional volume bounded by the adjusted first two-dimensional shape (Lim, Paragraph [0017], [0043], defining a surface bounding a second modeled space, identifying a subset of the plurality of n-dimensional simplices of the first mesh that are intersected by the surface <read on shape>, and modifying the subset of simplices so as to adapt the first mesh. In a three-dimensional element, each of the two-dimensional surfaces that bound the volume of the element is a face of that element);
As explained in rejection of claim 13, the obviousness for combining of using 2D surface of Lim into Abadie is provided above.
Abadie does not explicitly disclose but Wilson teaches render the updated three-dimensional volume for display as an output on the display (Wilson, Paragraph [0042], Marking these boundaries is done by interpreters when interpreting seismic volumes by drawing lines on a seismic section. Each line represents the presence of an interpreted surface at that location. An interpretation project typically generates several dozen and sometimes hundreds of horizons. Horizons may be rendered using different colors so that they stand out in a 3D visualization of data. [0010], graphics processor for creating a computer rendered visual model of a well, and optionally a drill string, based on data sets of depth-varying and/or time-varying parameters of the well. The model is then displayed on a graphics display), 
As explained in rejection of claim 13, the obviousness for combining of rendering image of Wilson into Abadie is provided above.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 13 but as a method and the combination of Abadie, Lim, Wilson and Walker teaches all the limitations as of Claim 13. Therefore is rejected under the same rationale.

Regarding Claim 2, the combination of Abadie, Lim, Wilson and Walker teaches the invention in Claim 1.
The combination further teaches wherein the sensor data is resistivity data relating to one or more formation resistivities of the formation proximate to the wellbore (Abadie, Paragraph [0052], certain data acquisition tools are depicted, it will be appreciated that various measurement tools capable of sensing parameters, such as seismic two-way travel time, density, resistivity, production rate, etc., of the subterranean formation and/or its geological formations may be used. Various sensors (S) may be located at various positions along the wellbore and/or the monitoring tools to collect and/or monitor the desired data).

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 6, the combination of Abadie, Lim, Wilson and Walker teaches the invention in Claim 1.
The combination further teaches wherein the two-dimensional shape is a circle and the three- dimensional volume is a cylindrical volume extending from the first point to the second point following a path corresponding to a direction of the wellbore
(Lim, Paragraph [0079], [0085], the method and system of the present invention, the well bore trajectory and radius are first defined and then a series of concentric circles of decreasing radius can be defined inside the well bore radius. The method and system of this invention then comprises a step of dividing the concentric cylindrical tubes along a series of lines bisecting by the well bore center line. The result is a cylindrical surface in the case of a completely vertical well bore. However, more typically, with an arbitrary well path, the well bore surface can be thought of as a series of connecting cylindrical surfaces; The well bore trajectory can be defined by as many individual points <read on first point and second point>, interconnected by lines (edges) as needed to achieve a desired resolution ).

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of claim 13 and the combination of Abadie, Lim, Wilson and Walker teaches all the limitations as of Claim 13. And Abadie discloses these features can be implemented on a computer-readable storage medium (Abadie, Paragraph [0010], [0033], Some embodiments also include a program product including a computer readable medium and program code stored on the computer readable medium and configured upon execution by at least one processing unit to perform any of the aforementioned methods. Such computer readable media may include computer readable storage media and communication media. Computer readable storage media is non-transitory in nature)


Claims 4, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abadie et al. (US-20160130916-A1, hereinafter Abadie), in view of Lim et al. (US-20020072883-A1, hereinafter Lim), further in view of Wilson et al. (US-20110112802-A1, hereinafter Wilson) and Walker et al. (US 20110259599 A1, hereinafter Walker) as applied to Claim 1 above and further in view of Bang et al. (US-20180023385-A1, hereinafter Bang)

Regarding Claim 4, the combination of Abadie, Lim, Wilson and Walker teaches the invention in Claim 1.
The combination does not explicitly disclose but Bang teaches further comprising orienting the two-dimensional shape in the three-dimensional environment such that the two-dimensional shape is perpendicular to a first direction corresponding to an axial direction of the wellbore at the first position (Bang, Paragraph [0091], the model device can have a non-circular cross-section in a plane perpendicular to a direction along the length of the model device [0092], the wellbore or casing can have a non-circular cross-section in a plane perpendicular to a direction along the length of the wellbore or casing [0105], with the x-axis corresponding to a lateral direction and the y-axis corresponding to a high side direction). [0117], The side force F.sub.s on a rod section may be determined based on the bending (i.e., shape) of the section, and based on the axial tension over the section) [0125], directional parameters I and A derived directly from directional data acquired via a directional survey of the wellbore may not be accurate, as the directional data may better correspond to the shape of the wellbore and/or production tubing than to that of the rod).
Bang and Abadie are analogous since both of them are dealing with wellbore visualization. Abadie provided a way of creating simulation of wellbore to display 3D volume data by tracking the path of multiple selected points connected.
Bang provided a way of visualization of wellbore based on the axial direction of the wellbore and adjust the data accordingly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate data adjustment based on axial direction taught by Bang into modified invention of Abadie such that when creating the wellbore simulation, system will be able to adjust the data for wellbore visualization based on the axial direction in order to precisely calculate the data position to create accurate information for user to see when dealing with wellbore simulation.

Regarding Claim 5, the combination of Abadie, Lim, Wilson, Walker and Bang teaches the invention in Claim 4.
The combination further teaches wherein the first two-dimensional shape is centered with respect to an axis corresponding to the axial direction of the wellbore at the first position (Bang, Paragraph [0060], The wellbore comprises a center line, which can be defined using the data provided from the plurality of survey stations [0105], the various displacements are plotted sequentially (e.g., from a start station sequentially to an end station) in the x-y plane (e.g., with the x-axis corresponding to a lateral direction and the y-axis corresponding to a high side direction). Such displays can be advantageously used to reveal wellbore spiraling or other conditions in which the displacements exhibit a certain trend or vary systematically in direction along the wellbore) [0117], he side force F.sub.s on a rod section may be determined based on the bending (i.e., shape) of the section, and based on the axial tension over the section).
As explained in rejection of claim 4, the obviousness for combining of axial direction for wellbore visualization of Bang into Abadie is provided above.


Claims 10, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abadie et al. (US-20160130916-A1, hereinafter Abadie), in view of Lim et al. (US-20020072883-A1, hereinafter Lim), further in view of Wilson et al. (US-20110112802-A1, hereinafter Wilson) and Walker et al. (US 20110259599 A1, hereinafter Walker) as applied to Claim 1 above and further in view of  Douglas (US-10776989-B1)


Regarding Claim 17, the combination of Abadie, Lim, Wilson and Walker teaches the invention in Claim 13.
The combination further teaches wherein the at least one processor is configured to:  assign, for each voxel of sensor data in the subset, a material type corresponding to one of a plurality of materials making up the portion of the formation surrounding the wellbore (Abadie, Paragraph [0045], Surface unit 134 may include transceiver 137 to allow communications between surface unit 134 and various portions of the oilfield 100 or other locations [0064], The sensor data may include, for example, borehole geophysical or “log” measurements that represent a property or attribute of the formation. The properties or attributes represented by these measurements may be determined for each earth volume, also referred to herein as a layer, using a model-compare-update workflow. [0052], FIGS. 2B-2D illustrate tools used to measure properties of an oilfield, it will be appreciated that the tools may be used in connection with non-oilfield operations, such as gas fields, mines, aquifers, storage, or other subterranean facilities <read on material type>);
 The combination does not explicitly disclose receive a selection to hide or show one or more of the material types; and update the rendered three-dimensional volume output on the display to hide or show each voxel in the three-dimensional volume corresponding to the one or more material types
However, Douglas teaches receive a selection to hide or show one or more of the data; and update the rendered three-dimensional volume output on the display to hide or show each voxel in the three-dimensional volume corresponding to the one or more data type (Douglas, Column 3, Line 33-45, the voxels are allocated priority levels. Furthermore, when the viewing perspectives change, the voxels that are rendered change (e.g., a low-priority voxel on the surface of a 3D volume may be displayed with one viewing perspective because there are no high-priority voxels behind it, but when the viewing perspective changes that same low-priority voxel on the surface of a 3D volume may be hidden because given the new viewing perspective a higher-priority voxel may now lie behind it)).
Douglas and Abadie are analogous since both of them are dealing with displaying three dimensional volume data. Abadie provided a way of creating simulation of wellbore to display 3D volume data by tracking the path of multiple selected points connected. Douglas provided a way of filtering data to display by hiding or showing information based on the priority of the viewing perspective received. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate filtering by hiding or showing datat taught by Douglas into modified invention of Abadie such that when creating the wellbore simulation, system will be able to rendering and display the 3D volume data based on the preferences of the data type chosen by user which increase the flexibility of the system when dealing with wellbore simulation.
	
Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.


Response to Arguments
Applicant’s arguments with respect to claim 1-3, 6-9, 11-16, 19, and 20, filed on 10/3/2022, with respect to rejection under 35 USC § 103 have been considered but is not persuasive.
Applicant argues in Claim 1, 13, 20 that the prior art rejection not clear on the rejection of limitation “receive a selection of a second point within the three dimensional environment corresponding to a second position different from the first position along the length of the wellbore” has been considered and reading purpose, it has been rephrased into different sentences and make it clearly and highlighted which portion of the limitations is or is not taught by prior art Abadie and separated from the teaching of prior art Lim. Please see the rejection above for detail.
Applicant further argues the new limitation regarding the bound of the three-dimensional volume at the second end to include not only the second point in the three-dimensional environment but a second two-dimensional shape in the three-dimensional environment that intersects the second point not taught by the prior art combination has been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of prior arts Abadie, Lim, Wilson and Walker.
In regard to Claims 2-6, 9-12, 14, 16-19, they directly/indirectly depends on independent Claim 1, 13 respectively. Applicant does not argue anything other than the independent claim 1, 13. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120207366 A1	METHOD AND SYSTEM FOR SEGMENTING A LIVER OBJECT IN AN IMAGE
US 20100169018 A1	METHOD FOR ESTIMATING THE PROBABILITY OF COLLISION BETWEEN WELLS
US 8599215 B1	Method, apparatus and system for joining image volume data


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619